DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 04/03/2019 has been entered and fully considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 12, and 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiura (U.S. Pub. No. 2016/0007972) hereinafter “Nishiura”.
Regarding claim 1, Nishiura discloses a control device [ultrasound apparatus 1 of Nishiura; see abstract], comprising:
 accepting means [judgment section 541] configured to accept imaging error instructions regarding a first medical image acquired based on signals of ultrasound [see [0037]; the judgment section determines that an image does not meet a criteria and is an error]
selecting means [compensation section 543] configured to select a second medical image that is a different medical image from the first medical image and that is acquired based on signals of ultrasound waves from the object, based on information attached to the first medical image; and [see [0050]; a second image is selected based for example on timing of the first failed image]
processing means [compensation section 543] configured to attach, to the first medical image and the selected second medical image, information indicating that the medical images are imaging errors. [see [0053]; if the image selected by the compensation section also does not meet the criteria, the image is considered to be an error as well]
Regarding claim 2, Nishiura further discloses that the selecting means[compensation section 543]  select the second medical image based on information relating to signals of ultrasound waves for acquiring the first medical image, attached to the first medical image. [see [0050]; the compensation section searches the RAM 545 based on information of the original error image (i.e. the first image) such as time and the like]
Regarding claim 3, Nishiura further discloses that the selecting means [compensation section 543] select the second medical image based on information attached to the first medical image, and information attached to each of a plurality of - 76 -10176825WOUS01 medical images that are different from the first medical image, and are acquired based on signals of ultrasound waves from the object, out of the plurality of medical [see [0050]; the compensation section searches the RAM 545 based on information of the original error image (i.e. the first image) such as time and the like]
Regarding claim 4, Nishiura further discloses that the information attached to the first medical image includes information relating to a time at which signals of ultrasound waves for generating at least the first medical image were acquired [see [0050]; the information attached to each image including the first medical image is the acquisition time], and information attached to each of the plurality of medical images include information relating to a time at which signals of ultrasound waves for generating at least the medical images were acquired[see [0050]; the information attached to each image including the first medical image is the acquisition time],, and wherein the selecting means [compensation section 543]   select, from the plurality of medical images, a medical image generated based on signals acquired at a time within a predetermined range from the time at which the signals for generating the first medical image were acquired, as the second medical image. [see [0050]; the compensation section searches the RAM 545 based on information of the original error image (i.e. the first image) such as time and the like]
Regarding claim 11, Nishiura further discloses that the first medical image and second medical image are each one of an ultrasound image and a photoacoustic image.[see [0020] of Nishiura]
 Regarding claim 12, Nishiura further discloses that the selecting means select, as the second medical image, a medical image generated based on signals acquired after a time at which signals for generating the first medical image were acquired.[see [0050] of Nishiura; the images for which the acquisition time is within a threshold time of the first image are only considered] 
Regarding claim 16, , Nishiura further discloses that the selecting means select the second medical image by using at least, out of information attached to medical images, information indicating the type of medical image, and time that the medical image was acquired [see [0050] of Nishiura; only ultrasound images (image type) taken within a threshold time of the image (time) are considered].  
Regarding claim 17, Nishiura discloses a control method [see abstract of Nishiura], comprising: 
accepting imaging error instructions regarding a first medical image acquired based on signals of ultrasound waves from an object [see [0037]; the judgment section determines that an image does not meet a criteria and is an error]; 
selecting a second medical image that is a different medical image from the first medical image and that is acquired based on signals of ultrasound waves from the object, based on information attached to the first medical image[see [0050]; a second image is selected based for example on timing of the first failed image]; and 
processing of attaching, to the first medical image and the selected second medical image, information indicating that the medical images are imaging errors. [see [0053]; if the image selected by the compensation section also does not meet the criteria, the image is considered to be an error as well]
Regarding claim 18, Nishiura discloses a control system [system of Nishiura; see abstract], comprising: 
[judgment section 541] configured to accept imaging error instructions regarding a first medical image acquired based on signals of ultrasound waves from an object; [see [0037]; the judgment section determines that an image does not meet a criteria and is an error]
selecting means [compensation section 543] configured to select a second medical image that is a different medical image from the first medical image and that is acquired based on signals of ultrasound waves from the object, based on information attached to the first medical image; and [see [0050]; a second image is selected based for example on timing of the first failed image]
processing means [compensation section 543] configured to attach, to the first medical image and the selected second medical image, information indicating that the medical images are imaging errors. [see [0053]; if the image selected by the compensation section also does not meet the criteria, the image is considered to be an error as well]
Regarding claim 20, Nishiura discloses a non-transitory computer-readable medium [storage section 525] storing a program causing a computer [CPU 515] to execute [see [0025] image processing algorithm of Nishiura inherently is performed using a program on the computer],
accepting imaging error instructions regarding a first medical image acquired based on signals of ultrasound waves from an object [see [0037]; the judgment section determines that an image does not meet a criteria and is an error]; 
selecting a second medical image that is a different medical image from the first medical image and that is acquired based on signals of ultrasound waves from the [see [0050]; a second image is selected based for example on timing of the first failed image]; and 
processing of attaching, to the first medical image and the selected second medical image, information indicating that the medical images are imaging errors. [see [0053]; if the image selected by the compensation section also does not meet the criteria, the image is considered to be an error as well]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura (U.S. Pub. No. 2016/0007972) hereinafter “Nishiura” in view of Ohishi (U.S. Pub. No. 2017/0367656) hereinafter “Ohishi.
Regarding claim 5, Nishiura further discloses that the selecting means select a image that has been generated based on the first signals and that the second image is an image different from the first medical image.[see [0050] of Nishiura; the second image is an image taken around the same time as the first image but it is a different image]
Nishiura does not disclose that the first medical image is a photoacoustic image generated based on first photoacoustic signals that are ultrasound waves acquired by irradiating the object with light of a first wavelength.
Ohishi directed towards photoacoustic signal detection and error signals [see abstract of Ohishi] further discloses first medical image is a photoacoustic image generated based on first photoacoustic signals that are ultrasound waves acquired by irradiating the object with light of a first wavelength.[see [0040] and [0117] of Ohishi]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first medical image of Nishiura and make it a 
  Regarding claim 19, Nishiura further discloses a probe [probe 3; see FIG. 1 and [0020] of Nishiura] configured to output ultrasound wave signals by transmission to and reception from an object of ultrasound waves [see [0020]-[0021] of Nishiura], and acquiring means configured to acquire at least one of the ultrasound wave signals and the photoacoustic signals and acquire a medical image.[see [0022]-[0023] of Nishiura]
Nishiura does not disclose outputting photoacoustic signals by reception of photoacoustic waves generated by irradiating the object by light.
Ohishi further discloses outputting photoacoustic signals by reception of photoacoustic waves generated by irradiating the object by light.[see [0040] of Ohishi]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first medical image of Nishiura and make it a photoacoustic image generated based on first photoacoustic signals that are ultrasound waves acquired by irradiating the object with light of a first wavelength according to the teachings of Ohishi in order to apply the same method of error image determination to photoacoustic images as well. doing so would have been applying known techniques to .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura (U.S. Pub. No. 2016/0007972) hereinafter “Nishiura” in view of Mccombe et al. (U.S. 2021/0232215) hereinafter “Mccombe”.
Regarding claim 7,Nishiura discloses all the limitations of claim 1 [see rejection of claim 1 above.]
Nishiura does not disclose setting means configured to set conditions for selecting the second medical image, wherein the selecting means select the second medical image based on the settings.
Mccombe, directed towards error detection based on selected parameters in images [see abstract of Mccombe] further discloses setting means configured to set conditions for selecting the second medical image, wherein the selecting means select the second medical image based on the settings.[see [0152], claim 88 of Mccombe; different criteria can be set to compare an image (i.e. the error image ) with a database of image and if they don’t match , there would be an error image] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first medical image of Nishiura and include setting means configured to set conditions for selecting the second medical image, wherein the selecting means select the second medical image based on the settings according to the teachings of Mccombe in order to allow for various different parameters for selection of the second image. 
claim 8, Nishiura discloses all the limitations of claim 7 [see rejection of claim 7 above.]
Nishiura does not disclose that the setting means set conditions for selecting the second medical image based on user instructions
the setting means set conditions for selecting the second medical image based on user instructions [see [0100] the selected criteria for selection of the second image could be based on user supplied inputs].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first medical image of Nishiura and make the setting means set conditions for selecting the second medical image based on user instructions according to the teachings of Mccombe in order to allow for user’s input in selection of conditions for error detection.

Claims 10, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura (U.S. Pub. No. 2016/0007972) hereinafter “Nishiura” in view of Ando et al. (U.S. Publication No. 2005/0226641) hereinafter “Ando”.
Regarding claim 10, Nishiura discloses all the limitations of claim 1 [see rejection of claim 1 above.]
Nishiura does not disclose that the processing means effect control where medical images attached with information indicating an imaging error are not transmitted to an external device, and medical images not attached with information indicating an imaging error are transmitted to an external device.  
[see abstract of Ando] discloses the processing means effect control where medical images attached with information indicating an imaging error are not transmitted to an external device, and medical images not attached with information indicating an imaging error are transmitted to an external device [see [0039] and [0044] disclosing that images with error signal tag attached to them are not saved]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing means of Nishiura further and make the processing means effect control where medical images attached with information indicating an imaging error are not transmitted to an external device, and medical images not attached with information indicating an imaging error are transmitted to an external device according to the teachings of Ando in order to avoid saving unwanted and damaged data.
Regarding claim 13, Nishiura discloses all the limitations of claim 1 [see rejection of claim 1 above.]
Nishiura does not disclose that the accepting means accept imaging error cancellation instructions regarding the first medical image or the second medical image.  
Ando further discloses that the accepting means accept imaging error cancellation instructions regarding the first medical image or the second medical image [see [0039] and [0044] of Ando]


Regarding claim 14, Nishiura discloses all the limitations of claim 1 [see rejection of claim 1 above.]
Nishiura does not disclose that in a case of the accepting means accepting an imaging error cancellation instruction regarding the first medical image, the processing means perform imaging error cancellation by performing processing where information, attached to the first medical image and the second medical image indicating that these are imaging errors, is not attached thereto.  
Ando further discloses that in a case of the accepting means accepting an imaging error cancellation instruction regarding the first medical image, the processing means perform imaging error cancellation by performing processing where information, attached to the first medical image and the second medical image indicating that these are imaging errors, is not attached thereto. [see [0039] and [0044] of Ando]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the accepting means of Nishiura further make it such that in a case of the accepting means accepting an imaging error cancellation instruction regarding the first medical image, the processing means perform imaging error cancellation by performing processing where information, attached to the first medical image and the second medical image indicating that these are imaging errors, 
Regarding claim 15, Nishiura discloses all the limitations of claim 1 [see rejection of claim 1 above.]
Nishiura does not disclose that the processing means effect control where imaging error-cancelled medical images can be transmitted to an external device.  
Ando further discloses that the processing means effect control where imaging error-cancelled medical images can be transmitted to an external device.[see [0039] and [0044] of Ando] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing means of Nishiura further make it the processing means effect control where imaging error-cancelled medical images can be transmitted to an external device according to the teachings of Ando in order to save the images that their tag has been changed for use by the operator.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiura (U.S. Pub. No. 2016/0007972) hereinafter “Nishiura” in view of Fukaya (JP publication No. 2014/124268) hereinafter “Fukaya”.
Regarding claim 9, Nishiura discloses all the limitations of claim 7 [see rejection of claim 1 above.]
Nishiura does not disclose display control means to input of imaging-error instructions for each of the plurality of medical images by a user, on a display unit, wherein the selecting means select the second medical image from medical images regarding which there was no input of imaging-error instructions, out of the plurality of medical images regarding which imaging error instructions can be input on the display unit. 
Fukaya further discloses a display control means configured to display a screen capable of input of imaging-error instructions for each of the plurality of medical images by a user, on a display unit, wherein the selecting means select the second medical image from medical images regarding which there was no input of imaging-error instructions, out of the plurality of medical images regarding which imaging error instructions can be input on the display unit.[see [0022]-[0023] of Fukaya]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nishiura further and include a display control means configured to display a screen capable of input of imaging-error instructions for each of the plurality of medical images by a user, on a display unit, wherein the selecting means select the second medical image from medical images regarding which there was no input of imaging-error instructions, out of the plurality of medical images regarding which imaging error instructions can be input on the display unit according to the teachings of Fukaya in order for the user to be able to change the error status of an image or confirm it. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793